            Case 1:19-cv-01796-PEC Document 89 Filed 12/26/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                                      )
AMAZON WEB SERVICES, INC.                             )
                                                      )
                Plaintiff,                            )     Case No. 19-1796
                                                      )
       v.                                             )     Judge Patricia Campbell-Smith
                                                      )
THE UNITED STATES,                                    )
                                                      )
                Defendant,                            )
                                                      )
and                                                   )
                                                      )
MICROSOFT CORPORATION,                                )
                                                      )
                Intervenor-Defendant.                 )


             INTERVENOR-DEFENDANT’S RESPONSE TO DEFENDANT’S
               OBJECTIONS TO CERTAIN MATERIAL DESIGNATED AS
              PROTECTED AND MOTION TO STRIKE AND SUBSTITUTE

       Intervenor-Defendant Microsoft Corporation (“Microsoft”) submits this response to

the objections to certain material designated as protected and motion to strike and substitute

filed by Defendant, the United States, on December 11, 2019. See ECF No. 53. Defendant

requests that the Court strike the redacted version of the complaint filed on the public docket

by Plaintiff, Amazon Web Services, Inc. (“AWS”). See ECF No. 26. Microsoft concurs

with Defendant’s position that AWS’ redacted version of the complaint contains overbroad

redactions not warranted by law or this Court’s protective order. Accordingly, the Court

should strike AWS’ redacted complaint and substitute it with the version proposed by

Defendant included as Attachment B to its Motion. See ECF No. 53-2.
        Case 1:19-cv-01796-PEC Document 89 Filed 12/26/19 Page 2 of 2



Dated: December 26, 2019                Respectfully submitted,


                                        ROGERS JOSEPH O'DONNELL, P.C.

Of Counsel:                             By: /s/ Robert S. Metzger
                                                Robert S. Metzger (Attorney of Record)
LATHAM & WATKINS LLP
Kathryn H. Ruemmler                           Jeffery M. Chiow
Abid R. Qureshi                               Neil H. O’Donnell
Roman Martinez                                Lucas T. Hanback
Anne W. Robinson                              Stephen L. Bacon
Dean W. Baxtresser                            Deborah N. Rodin
Genevieve Hoffman                             Cassidy Kim
Riley Keenan                                  Eleanor M. Ross

555 Eleventh Street, N.W., Suite 1000         875 15th Street N.W., Suite 725
Washington, D.C. 20004                        Washington, D.C. 20005
(202) 637-2200 (Telephone)                    (202) 777-8952 (Telephone)
(202) 637-2201 (Facsimile)                    (202) 347-8429 (Facsimile)

                                              Attorneys for Intervenor-Defendant,
                                              Microsoft Corporation




                                          2
